DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Examiner has made telephonic conversation with attorney Julie K. Skoge on 11/16/2022 to discuss, a potential double patenting (rejection) issue with US Patent Numbers 7,198,409; 7,407,330; 7,841,775; 7,980,768; 8,210,756; 9,784,928; 10,168,491, 10,634,860 and 11,119,285 was discussed, the applicant agrees to file terminal disclaimer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2-8, 10, 13-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Fuziwara et al. (WO 9921040) here after Fuziwara, (for English translation see, (US 6,755,574).
Regarding claim 2, Fuziwara, figs. 11-25 discloses a2. (NEW) An optical plug holder 21, 22a (fig. 11) comprising: a body 21, 22 defining an interior accessible through a single opening, the single opening 23 being sized to receive only a single optical plug connector 4a, 4b, the body 21, 22 being configured to hold the single optical plug connector 4a, 4b while a dust cap 40 (fig. 22) is mounted over a ferrule 4c of the single optical plug connector 4a, 4b.  
It is to be noted that, a single optical connector, a dust cap mounted over ferrule is not positively claimed. 
Regarding claim 3, Fuziwara, figs. 11-25, discloses the body 21, 22 is configured to snap-fit to a panel (through fixed part 22).  
Regarding claim 4, Fuziwara, figs. 11-25 discloses, the body 22 carries oppositely facing latching springs 27 to mount the body 21, 22 to the panel 3.  
Regarding claim 5, Fuziwara, figs. 11-25, discloses the body 21,22 includes internal latch arms 41 that snap-fit around the single optical plug connector 4a (through inner housing 21) when the single optical plug connector 4a is received at the body.  
Regarding claim 6, Fuziwara, figs. 11-25, discloses the body is sized so that a portion of the dust cap 40 protrudes outwardly from the body.  
Regarding claim 7, as a single optical connector, a dust cap 40 mounted over ferrule is not positively claimed, best understood, Fuziwara, figs. 11-25, discloses the portion of the dust cap 40 is the distal portion covering an end face of the ferrule. It is to be noted that, a single optical connector, a dust cap mounted over ferrule is not positively claimed. 
 Regarding claim 8, Fuziwara, figs. 11-25, discloses the body 21 includes: a main housing including a top, a bottom, a pair of opposing sides (fig. 11), and an open end sized to receive the optical plug connector 4a/4b and the dust cap 40; and an inner housing 21a disposed within the main housing 21 and including a dust cap 21b opening sized to receive the dust cap 40 when the optical plug connector is received in the open end of the main housing.  
Regarding claim 10, Fuziwara, figs. 11-25 discloses, a fiber optic assembly comprising: a panel 3 defining an opening 30; and a fiber optic connector holder 21,22 mounted within the opening 30, the fiber optic connector holder 21, 22 defining a single opening sized to receive only a single optical plug connector 4a, 4b, wherein the fiber optic connector holder 21, 22 is configured to retain the single optical plug connector 4a, 4b while a dust cap 40 is mounted over an optical end face of the single optical plug connector 4a, 4b.  
It is to be noted that, a dust cap is not positively claimed. 
Regarding claim 13, Fuziwara, figs. 11-25 discloses, the fiber optic connector holder 21, 22 is configured to snap-fit to the panel 3 at the opening 30 (through fixed part 22).  
Regarding claim 14, Fuziwara, figs. 11-25 discloses, the fiber optic connector holder 21, 22 carries oppositely facing latching springs 27 to mount the fiber optic connector holder to the panel 3.  
Regarding claim 15, Fuziwara, figs. 11-25 discloses, the fiber optic connector holder 21, 22 includes internal latch arms 41 that snap-fit around the single optical plug connector (through inner housing 21a) when the single optical plug connector is received at the fiber optic connector holder.  
Regarding claim 16, Fuziwara, figs. 11-25 discloses, the fiber optic connector holder 21, 22 is sized so that a portion of the dust cap 40 protrudes outwardly from the fiber optic connector holder.  
Regarding claim 17, Fuziwara, figs. 11-25 discloses, the portion of the dust cap 40 is the distal portion covering an end face of the ferrule 3c.  
Regarding claim 18, Fuziwara, figs. 11-25 discloses, the fiber optic connector holder 21,22  includes: a main housing 21 including a top, a bottom, a pair of opposing sides, and an open end sized to receive the optical plug connector 4a/4b and the dust cap 40; and an inner housing 21a disposed within the main housing and including a dust cap opening sized to receive the dust cap when the optical plug connector is received in the open end of the main housing.  

Claim Rejections - 35 USC § 103
Claim 11, 12, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuziwara.
Regarding claims 11 and 12, Fuziwara discloses, the fiber optic connector holder 4a/4b, and mounted within the opening 3
However does not discloses the fiber optic connector holder is one of a plurality of fiber optic connector holders, and wherein each of the fiber optic connector holders is independently mounted within the opening, and the opening is one of a plurality of openings defined in the panel, wherein the fiber optic connector holder is one of a plurality of fiber optic connector holders, and wherein each of the fiber optic connector holders is independently mounted within a respective one of the openings. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fiber optic connector holder is one of a plurality of fiber optic connector holders, and wherein each of the fiber optic connector holders is independently mounted within the opening, and the opening is one of a plurality of openings defined in the panel, wherein the fiber optic connector holder is one of a plurality of fiber optic connector holders, and wherein each of the fiber optic connector holders is independently mounted within a respective one of the openings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. And in order to increase the connectivity for the communications.
Regarding claim 20, 21, Fuziwara, discloses all the claimed structural limitations as discussed above. 
It is to be noted that steps such as inserting is considered as inherent when the structural elements are present and used as intended.
Or 
The method steps recite in claims 20, 21 of storing optical connectors are counterparts of article as discussed above, and it would have been obvious to follow the steps of method claims 20, 21 in order to store the optical connector as intended and connect to mating connector for communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831